Title: To George Washington from Justus Erick Bollmann, 1 April 1796
From: Bollmann, Justus Erick
To: Washington, George


        
          Sir,
          [Philadelphia] April the 1t 1796.
        
        When I had the honor to wait on Your Excellency shortly after my arrival in Philadelphia, I took the liberty to mention that I had a friend in Olmütz, who interested himself for Gen. Lafayette; that I had arranged with him a safe correspondence; that he had communicated to me, before I left London, a plan according to which the liberty of Gen. Lafayette might have been procured on the expence of about 3000£ Stg; but, that his friends in London rejected it, partly, on account of the absence of Mr Pinckney, not choosing to take upon themselves the responsability for this money, partly, because they entertained great hopes that the applications of Madame Lafayette would prove successful! And I added at the same time that, my first proposals being thus rejected, I had endeavoured to make Madame Lafayette acquainted with my friend, writing a letter to both of them, in order that he might assist her with his advice!
        The day before yesterday I have received of this same friend 3 letters, dated from Olmütz the 17th of October, the 26th of November, and the 10th of December 95., out of which I think it my duty to communicate to Your Excellency the following particulars!
        Madame Lafayette went to Vienna so precipitately that she had seen the Emperor before my friend received my last letters, and this prevented his concerting with her any measures that might have supported her application. She was allowed by the Emperor to join the Marquis with her two daughters, but, respecting her request to set him free, he answerd “that this was a complicated affair and that his hands were tied” (que l’affaire etait compliquée et qu’il avait les mains liées lû dessus).
        She then left Vienna and arrived in Olmütz the 16th of October, where she was immediately introduced to the marquis, and imprisoned with him, the same as her two daughters, who accompanied her. They are kept very closely and not allowed any communication with their friends, neither personally nor by way of Correspondence!
        My friend, however, has succeded in establishing a secret

Correspondence; he gives me hope that soon he will be able to send me some original letters of the Marquis and meanwhile communicates to me an extract of the Marquis’s letters to himself, out of which, suppressing what regards Mr Huger and myself personally, I think the following passage will be to Your Excelency particularly interesting.
        “We flatter ourselves, write Gen. L.F. and his family, that our two friends will be well received in America; and we likewise think that Mr Bollmann will find in each of the different States, in Congress and in the Executif Government favorable dispositions towards the poor prisonners, whom it is the great point to reclaim. He will convince himself that, if Gen. Washington has not yet done every thing that might be useful to us, it is because the manner in which he may serve us never has been well explained to him yet. And, at all events, Mr Bollmann will not forget that, since 20 years, General Lafayette has been attached to General Washington by all the ties of tenderness, gratitude and respect, which can attach an adopted child to his father. We imagine that his stay in America may be of great utility; he will find there George, our son and brother &c. &c.”
        Some other accounts of my Olmütz-Correspondent mention, that it is the Influence of the Brittish ministry, and almost that alone what keeps the Marquis in Prison. “He suffers, much less because he was the Hero of the French, than because he took a part in the American Revolution!”
        I am ready Sir, if You require it, to lay before Your Excellency the original german letters, which contain the informations and extracts above stated; but, as now the way of correspondence is open, I should particularly be glad were I enabled to make to Gen. Lafayette some communications, calculated to sooth his misfortune by the certainty of friendly compassion, or to fortify his Courage by the prospect of relief! I have the honor to be with the highest respect Sir Your Excellency’s most obedient and humble servant
        
          J. Erick Bollmann
        
      